If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 17, 2020
               Plaintiff-Appellee,

v                                                                    No. 349501
                                                                     Ingham Circuit Court
WALTER WILSON GIERKE,                                                LC No. 18-000738-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and M. J. KELLY and REDFORD, JJ.

PER CURIAM.

       Following a jury trial, defendant was found guilty of carrying a concealed weapon (CCW)
in a vehicle operated by defendant, MCL 750.227(2), and was sentenced to serve 18 months’
probation and 60 days’ imprisonment, with credit for one day served and suspension of the balance
upon successful completion of probation. Defendant now appeals as of right, and argues that the
prosecution provided insufficient evidence from which a rational trier of fact could have found
beyond a reasonable doubt that defendant was guilty. Because the prosecution presented sufficient
evidence to support the conviction, we affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        Defendant’s conviction stems from a traffic stop on May 31, 2018. Michigan State Police
officers, working with the Lansing Police Department and other law enforcement agencies, were
surveilling known narcotics and weapons “hot spots.” An undercover Michigan State Police
lieutenant was stationed at one of these hot spots, a grocery store. At about 7:00 p.m., he saw
defendant, who was approximately 50 feet away, get out of a Mitsubishi Montero. The lieutenant
could see defendant with “a weapon sticking out of the waistband of his shorts.” Defendant walked
into the store along with a female passenger, Nichole Garvie. After the two left the store, they got
into the vehicle and drove away. The lieutenant and his team checked the Law Enforcement
Information Network (LEIN) and confirmed that defendant was not licensed to carry a concealed
pistol.

        Two Lansing Police Department officers received this information, followed defendant’s
car, and initiated a traffic stop. One officer saw “what appeared to be” a gun holster on the right


                                                -1-
side of defendant’s waistband. Defendant was asked if there were any weapons in his car, and
defendant responded that there was a handgun in the glove box. As defendant unbuckled his seat
belt, one of the officers could see two handgun magazines on the left side of defendant’s waist.
One of the officers removed the pistol, a Glock model 22, .40-caliber, from the glove box.

         At trial, defendant testified that the Mitsubishi Montero was his vehicle and that he was
driving it. Defendant also testified that he purchased the pistol and owned it legally. Defendant
acknowledged that he took his pistol from inside his house, brought it into his vehicle, and locked
it in the glove box. Defendant and Garvie testified that defendant then drove to pick up Garvie
from her place of employment. Defendant testified that when he got to Garvie’s workplace, he
took the gun out of the car and into the building. When defendant and Garvie left her workplace,
defendant placed the gun in the glove box. Defendant and Garvie acknowledged that when they
got to the grocery store defendant took the gun out of the glove box, put it on his person, and
openly carried the pistol into the store. Defendant and Garvie testified that before getting back
into the vehicle defendant handed her his pistol through the truck. Garvie testified that she took
the pistol and put it into the glove box. Garvie had a valid concealed pistol license on May 31,
2018, and ordinarily kept a small handgun in her purse. Defendant acknowledged that he did not
have a valid concealed pistol license.

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

        We review a challenge to the sufficiency of the evidence de novo. People v Harverson,
291 Mich. App. 171, 177; 804 NW2d 757 (2010). We must view the evidence in a light most
favorable to the prosecution in order “to determine whether [a factfinder] could have found that
the essential elements of the crime were proved beyond a reasonable doubt.” People v Wilkens,
267 Mich. App. 728, 738; 705 NW2d 728 (2005) (quotation marks and citation omitted). Conflicts
regarding evidence must be resolved in favor of the prosecution. People v Terry, 224 Mich. App.
447, 452; 569 NW2d 641 (1997). Circumstantial evidence and the reasonable inferences that can
be drawn therefrom may be sufficient to prove the elements of the crime. People v Watson, 245
Mich. App. 572, 595; 629 NW2d 411 (2001).

                                        B. APPLICATION

       The prosecution presented sufficient evidence to support defendant’s conviction.

        The jury is entitled to its determination as to the credibility of the witnesses. “[T]he jury
is the sole judge of the facts.” People v Wolfe, 440 Mich. 508, 514; 489 NW2d 748 (1992)
(quotation marks and citation omitted). We are “not permitted to interfere with the trier of fact’s
role of determining the credibility of the witnesses.” People v Kanaan, 278 Mich. App. 594, 620;
751 NW2d 57 (2008).

        In order to prove CCW with respect to unlawfully carrying a pistol in a vehicle pursuant to
MCL 750.227(2), a prosecutor must show: “ ‘(1) the presence of a weapon in a vehicle operated
or occupied by the defendant, (2) that the defendant knew or was aware of its presence, and (3)
that he was “carrying” it. ’ ” People v Nimeth, 236 Mich. App. 616, 622; 601 NW2d 393 (1999),


                                                -2-
quoting People v Courier, 122 Mich. App. 88, 90; 332 NW2d 421 (1982); see also, generally,
People v Butler, 413 Mich. 377; 319 NW2d 540 (1982).

        With respect to the first element, in this case, neither party disputes that there was a gun
present in the car at the time defendant occupied it. One officer testified that he found a Glock
model 22 in defendant’s glove compartment. Defendant testified that he took his pistol from inside
his house and put it into his vehicle. Accepting the testimony of both individuals as credible, there
is sufficient evidence from which a reasonable trier of fact could find that there was a weapon
present in a vehicle occupied by defendant.

        With respect to the second element, “[c]arrying a concealed weapon is a general intent
crime.” People v Brown, 330 Mich. App. 223, 229; 946 NW2d 852 (2019) (quotation marks and
citation omitted). Thus, an intent to do the prohibited act—in this case, to knowingly carry a
weapon in an automobile—is the only intent that is necessary for the prosecution to prove. People
v Hernandez-Garcia, 266 Mich. App. 416, 418; 701 NW2d 191 (2005), aff’d in part and vacated in
part on other grounds, 477 Mich. 1039 (2007), citing Combs, 160 Mich. at 673. Because it can be
difficult to prove a defendant’s state of mind, “minimal circumstantial evidence will suffice.”
Kanaan, 278 Mich. App. at 622. A defendant’s state of mind “can be inferred from all the
evidence.” Id.

       In this case, defendant testified that he owned the gun, put it in his car when leaving his
home, brought it into Garvie’s workplace, put it back into his car, drove with it to the grocery store,
openly carried it in the grocery store, and then gave it to Garvie, who placed it in the glove
compartment before they drove off in defendant’s car. Coupled with the officers’ testimony that
defendant told the officers there was a handgun in the glove box, defendant’s own testimony
supports a reasonable finding that he knew there was a gun in the car.

        With respect to the third element, “carrying” is an essential element of the crime of carrying
a concealed weapon, and evidence of defendant’s knowledge of the gun may not automatically
lead to an inference that defendant carried the gun. The Michigan Supreme Court has held that
the element of “carrying” requires more than the mere intersection of presence and knowledge.
Butler, 413 Mich. at 384. Carrying has been “equated” with the concept of possession. People v
Barbee, 325 Mich. App. 1, 12 n 4; 923 NW2d 601 (2018), citing Butler, 413 Mich. at 390 n 11.
Possession is a factual question that may be proven by direct or circumstantial evidence. People
v Hill, 433 Mich. 464, 469; 446 NW2d 140 (1989); People v Johnson, 293 Mich. App. 79, 83; 808
NW2d 815 (2011). Possession can be actual or constructive. Hill, 433 Mich. at 470; Johnson, 293
Mich. App. at 83. Constructive possession exists when a defendant has “ ‘proximity to the article
together with indicia of control.’ ” Johnson, 293 Mich. App. at 83, quoting Hill, 433 Mich. at 470.
“ ‘Put another way, a defendant has constructive possession of a firearm if the location of the
weapon is known and it is reasonably accessible to the defendant.’ ” Johnson, 293 Mich. App. at
83, quoting Hill, 433 Mich. at 470-471. “[P]ossession may be joint,” and more than one person
may actually or constructively possess an article. Wolfe, 440 Mich. at 520. If a defendant has
constructive possession, actual possession does not need to be proved. Hill, 433 Mich. at 471.

        In the instant case, there was sufficient evidence from which a reasonable trier of fact could
find that defendant carried the gun. Defendant avers that he never possessed the gun while he and
Garvie were driving because he handed the gun to Garvie before he entered the car after leaving


                                                 -3-
the grocery store. Defendant argues that because Garvie was a valid CPL holder, when she took
actual possession of the gun the exception to MCL 750.227(2) provided in MCL 750.231a(1)(a)
applied.1 While the exception applies to her, the statute does not confer the protections of the
exception to any other individual. An item may be jointly and constructively possessed, depending
on the specific factual circumstances involved. Accordingly, in light of the actual control Garvie
retained over the weapon once defendant handed it to her, it is possible that defendant and Garvie
could both possess the gun at the same time, one protected by the exception and one not. Because
the handgun was neither secured on Garvie’s person or in her separate property, such as her purse,
the relevant question is—assuming that the jury even believed that she put the gun in the glove
compartment—whether defendant also had joint or constructive possession of it during that time.

        While defendant’s argument that the indicia-of-control element of constructive possession
requires more than mere proximity is correct, there was ample evidence to find that there was more
than mere proximity. By admitting that he put the gun in the car, defendant provided sufficient
evidence from which a rational jury could find that he knew there was a gun in the car. Because
the gun was found in the glove compartment, which could be found to be within defendant’s reach
in his position as the driver, and because defendant admitted knowing that the gun was there, the
jury could reasonably find that the pistol was both readily accessible and known to defendant. In
addition, defendant admitted that he placed the gun in the glove compartment when he first got
into the vehicle before driving to Garvie’s workplace, that he took it out to go into Garvie’s
workplace, that he placed it back in the car to go to the grocery store, and that he took it out again
to put it on his person to enter the store. Taken together, this testimony supports a finding that
defendant continuously retained control over the pistol and that it was readily accessible to
defendant, even while it was in the glove compartment.

        Other evidence also suggests that defendant constructively possessed the gun in the car.
When his vehicle was stopped by the police, defendant was wearing a gun holster on his right side
and he possessed loaded magazines, including two that were on his left hip. Defendant owned and
operated the Mitsubishi Montero and drove it long enough to go from his house to Garvie’s
workplace, from Garvie’s workplace to the grocery store, and from the grocery store to the point
at which he was stopped. See Barbee, 325 Mich. App. at 13. In general, the prosecution is not
required to “negate every reasonable theory consistent with the defendant’s innocence,” but is only
responsible for proving its own case beyond a reasonable doubt. People v Carson, 189 Mich. App.
268, 269; 471 NW2d 655 (1991). Here, while defendant offered some evidence that could have
led the jury to find that the handgun was in the sole possession of Garvie after she allegedly took
it from defendant, the totality of evidence presented, when reviewed in the light most favorable to




1
  MCL 750.231a(1)(a) provides that MCL 750.227(2) does not apply “[t]o a person holding a valid
license to carry a pistol concealed upon his or her person issued by his or her state of residence
except where the pistol is carried in nonconformance with a restriction appearing on the license.”



                                                 -4-
the prosecution, supports a finding that defendant at least shared possession of it while it was in
the glove compartment.2

        In short, sufficient evidence was presented from which a rational trier of fact could find
that defendant was guilty beyond a reasonable doubt of committing all the elements of CCW in a
motor vehicle.

       Affirmed.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Michael J. Kelly
                                                              /s/ James Robert Redford




2
 This holding should not be construed to stand for the proposition that defendant was required to
have a valid CPL to knowingly occupy his vehicle with the pistol present; rather, it is the plenitude
of evidence supporting a finding that defendant constructively possessed the pistol in the vehicle,
not his lack of a valid CPL, that supports the finding that sufficient evidence was presented to
sustain a conviction of CCW in a vehicle under these circumstances.


                                                -5-